 8:14-cr-00118-RFR-MDN Doc # 140 Filed: 06/09/21 Page 1 of 2 - Page ID # 1099




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:14CR118

       v.
                                                                   ORDER
QUANTAL BLAKE,

                      Defendant.


       This matter is before the Court on defendant Quantal Blake’s (“Blake”) pro se
Motion for a Sentence Reduction (Filing No. 137) pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i). Blake’s motion is based solely on the application of 18 U.S.C. § 3559
at his sentencing. He raises no COVID or other healthcare issues or concerns. Upon review
of Blake’s pro se motion, it appears that more than thirty days have passed since he
requested compassionate release from the warden at the United States Penitentiary in
Pollock, Louisiana, where he is incarcerated. The Court believes the appointment of
counsel and additional briefing by the parties is necessary to determine whether a sentence
reduction is appropriate under the issues raised. Accordingly,

       IT IS ORDERED:
       1.     The Federal Public Defender for the District of Nebraska is appointed to
              represent Blake for the limited purpose of determining whether there are
              extraordinary and compelling reasons to reduce his term of imprisonment.

       2.     Within twenty-one days of the date of this Order, the Federal Public Defender
              shall file a brief addressing Blake’s request for sentencing relief and provide
              any evidence necessary to the Court’s disposition of his motion.

       3.     The government shall file a responsive brief and materials within fourteen
              days of the date of the Federal Public Defender’s brief.

       4.     Absent an extension or other request from the parties, the motion shall be
              deemed fully briefed and submitted as of the date of the government’s
              response.
8:14-cr-00118-RFR-MDN Doc # 140 Filed: 06/09/21 Page 2 of 2 - Page ID # 1100




          Dated this 9th day of June 2021.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                        2
